Citation Nr: 9905990	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  93-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for idiopathic 
cardiomyopathy, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	R. EDWARD BATES, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1972.  




This appeal arises from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an evaluation in excess 
of 30 percent for idiopathic cardiomyopathy.  

In August 1995 the Board of Veterans' Appeals (Board) 
remanded the claim for an increased rating for idiopathic 
cardiomyopathy to the RO for further development.  In 
September 1996 the RO granted an increased rating of 60 
percent effective from October 31, 1992, the date of private 
hospital treatment.  The RO also granted a temporary total 
evaluation based on convalescence under the criteria of 
38 C.F.R. § 4.30 (1998) effective from February 13, to March 
31, 1996.  The RO assigned a 100 percent schedular evaluation 
due to insertion of a pacemaker effective from April 1, 1996 
through March 31, 1997.  The prior 60 percent evaluation was 
reinstated effective April 1, 1997.  The veteran filed a 
notice of disagreement with the 60 percent evaluation in 
October 1996.

The RO denied a claim for a total disability rating based on 
individual unemployability when it issued a rating decision 
in August 1998.  A notice of disagreement with the above 
determination was not filed by the veteran.  In August 1998 
the RO issued a supplemental statement of the case as to the 
grant of entitlement to the 60 percent evaluation for 
idiopathic cardiomyopathy and the denial of a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  

While the veteran filed a statement designated by him and his 
representative as a "substantive appeal" as to both issues 
in October 1998, the Board notes that in the absence of a 
timely filed notice of disagreement with the August 1998 
denial, the issue of entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability is not properly before the Board.  




Even if the Board were to construe the October 1998 statement 
on appeal labeled by the appellant and his representative as 
a substantive appeal as notice of disagreement with the 
denial of a total disability rating for compensation purposes 
on the basis of individual unemployability, the issue of 
entitlement to individual unemployability benefits has been 
rendered moot in view of the Board's grant of a 100 percent 
schedular evaluation for idiopathic cardiomyopathy.  

The veteran's representative has raised the issues of 
entitlement to an extraschedular rating, and secondary 
service connection for depression, substance abuse, rage, 
alienation and a permanent and total rating.  The issue of 
entitlement to extraschedular rating has been rendered moot 
in view of the grant of a 100 percent evaluation for 
idiopathic cardiomyopathy.  The remaining issues have been 
neither procedurally prepared nor certified for appellate 
review and are referred to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's service-connected idiopathic cardiomyopathy 
precludes the veteran from performing more than sedentary 
work.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
idiopathic cardiomyopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7005, 7006 (effective prior to January 12, 
19980;  38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes7005, 7006; 
62 Fed. Reg. 65207-65224 (December 11, 1997) (effective 
January 12, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).  

During the pendency of this appeal VA published new 
regulations for rating disability of the cardiovascular 
system at 62 Fed. Reg. 65207-65224 (1997).  Prior to January 
12, 1998 the Diagnostic Code for rating infarction of the 
myocardium due to thrombosis or embolism provided that 
disability should be rated as arteriosclerotic heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7006 (1997).  


Arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., is rated as 100 
percent disabling.  After 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded a 100 
percent rating is provided.  Following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible is rated as 60 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

On or after January 12, 1998, arteriosclerotic heart disease 
(coronary artery disease): With documented coronary artery 
disease resulting in: Chronic Congestive heart failure, or; 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
is rated as 100 percent disabling.  With more than one 
episode of acute congestive heart failure in the past year, 
or ; workload of greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1998).  

A myocardial infarction: during and for three months 
following myocardial infarction, documented by laboratory 
tests is rated as 100 percent disabling.  Thereafter: With 
history of documented myocardial infarction, resulting in: 
Chronic congestive heart failure, or; workload of 3 METs or 
less result in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent is rated as 100 percent 
disabled.  With more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent is 
rated as 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic 
Code 7006 (1998).  



Factual Background

In June 1972 a Physical Evaluation Board recommended that the 
veteran be separated from the service due to physical 
disability.  The diagnoses were paroxysmal atrial 
fibrillation, idiopathic cardiomyopathy, mitral insufficiency 
and left bundle branch block.  

The RO granted service connection for paroxysmal atrial 
fibrillation, idiopathic cardiomyopathy and mitral 
insufficiency in an August 1972 rating decision.  The 30 
percent evaluation was assigned.  

A VA examination was performed in July 1974.  VA X-rays 
showed that the cardio-thoracic ratio was within normal 
limits.  The heart was normal in shape and size.  The point 
of maximal impulse was in the fifth interspace, at or lateral 
to the midclavicular line.  An electrocardiogram report noted 
left bundle branch block and that T waves in the lateral 
leads were questionable for ischemia or infarction.  R wave 
progression V1-4 secondary to left bundle branch block or 
anteroseptal myocardial infarction.  The diagnosis was 
idiopathic cardiomyopathy by history and aortic stenosis of 
undetermined etiology.  

VA hospital records from May 1987 included a past history of 
idiopathic cardiomyopathy, left bundle branch block, a stress 
thallium that suggested a global decrease in heart function.  
A March 1984 cardiac echocardiogram showed diffuse chamber 
dilatation and hypokinesia.  A coronary catheterization 
showed normal coronary arteries in 1980.  The discharge 
summary included a diagnosis of atrial fibrillation of 
uncertain etiology, that was probably due to coronary artery 
disease, despite the veteran's age.  

In November 1987 the veteran was admitted to a private 
hospital for treatment of atrial fibrillation.  Chest X-rays 
showed a markedly enlarged heart.  




April 1990 VA hospital records reveal that the veteran was 
admitted for palpitations.  The hospital summary noted that 
stress multigated angiogram in May 1987 revealed an ejection 
fraction of 36 percent with an increase to 42 percent with 
exercise.  A report of a repeat echocardiogram revealed an 
ejection fraction of 37 percent two years previously.  

The veteran was admitted to a private hospital in September 
1990 for treatment of a rapid ventricular rate.  A history of 
a 1988 echocardiogram which showed an ejection fraction of 36 
percent was noted.  Chest X-rays showed gross cardiomegaly 
with probable left atrial enlargement.  The diagnosis was 
chronic cardiomyopathy with recurrent atrial fibrillation.  

A VA echocardiogram from March 1991 revealed an ejection 
fraction of 30 percent.  The diagnosis was ischemic 
cardiomyopathy.  

A discharge summary from a private hospital reveals that the 
veteran was admitted in October and November 1992 for 
treatment of recurrent atrial fibrillation.  Enzymes taken 
during his stay did not reveal that he had a myocardial 
infarction.  A report of a chest X-ray revealed that the 
heart was slightly enlarged but the lungs were clear without 
evidence of congestive heart failure.  

A March 1993 Assessment of Functional Capacity report is on 
file.  The veteran was limited to sedentary work.  The 
assessment was based on a computerized tomograph (CT) scan of 
the lumbar spine at L4-5.  An assessment of the 
cardiovascular system indicated that the veteran had 
congestive heart failure.  It was manifested by pulmonary 
edema, peripheral edema and dyspnea.  

April 1995 VA records of hospital care revealed a diagnosis 
of probable ischemic cardiomyopathy.  The veteran was 
admitted for treatment of recurrent atrial fibrillation.  



July 1995 VA records reveal the veteran was admitted to the 
hospital in July 1995 for treatment of a rapid heart beat.  
In August 1995 the veteran was again treated for atrial 
fibrillation.  

Private medical records reveal that the veteran was treated 
for recurrent atrial fibrillation.  A cardioconversion was 
performed.  

X-rays taken at a private facility in January 1996 revealed 
an impression of borderline cardiomegaly with mild cardiac 
enlargement without congestive failure.  

March 1996 VA X-rays reveal that the veteran had a pacemaker 
implanted for treatment of atrial fibrillation.  

A VA examination was performed in June 1996.  

An October 1997 VA echocardiogram report revealed an 
estimated ejection fraction of 50 percent.  The diagnosis was 
myocardial infarction and mitral regurgitation.  

A February 1998 VA examination revealed that the veteran 
became short of breath after walking approximately one block 
or a flight of 10-12 steps.  Interpretation of the chest X-
rays was that they showed borderline cardiomegaly.  An 
echocardiogram showed an ejection fraction of 50 percent.  
Persantine test showed evidence of a perfusion abnormality 
consistent with ischemia.  The diagnoses were coronary artery 
disease, ischemic cardiomyopathy with low motion abnormality 
and an RV pacemaker.  The functional class was III for 
shortness of breath, secondary to his cardiomyopathy.  The 
examiner indicated that the veteran would be limited to 
sedentary type of work.  He stated that the veteran would be 
unable to do manual labor due to his symptomatology and 
positive tests of coronary artery disease and ischemia.  


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

The first question to be answered in this case is which 
diagnostic code is appropriate for evaluating the veteran's 
service connected idiopathic cardiomyopathy.  The RO 
evaluated the disorder under the Diagnostic Codes for 
rheumatic heart disease, auricular fibrillation and 
auriculoventricular block under the diagnostic codes in 
effect prior to January 12, 1998, and applied, diagnostic 
codes effective on or after January 12, 1998 for evaluating 
valvular heart disease, ventricular arrhythmias, 
atrioventricular block, implantable cardiac pacemakers and 
cardiomyopathy.  

When the veteran was originally granted service connection he 
was diagnosed as having idiopathic cardiomyopathy.  As his 
disease process has progressed it has been confirmed that he 
has ischemic cardiomyopathy and coronary artery disease.  
Recent medical tests have confirmed that the veteran has 
suffered a myocardial infarction.  The VA examination by a 
cardiologist revealed definite diagnosis of ischemic 
cardiomyopathy and coronary artery disease.  

The current pathology of the veteran's service connected 
cardiovascular disorder is most appropriately evaluated under 
the criteria for rating myocardial infarction and 
arteriosclerotic heart disease.  For that reason the Board 
has rated the veteran's cardiomyopathy under the Diagnostic 
Codes 7005 and 7006 provided for rating coronary artery 
disease.  




Based on the medical record in this case, as described above, 
the Board does not believe that any other rating codes are as 
appropriate as Diagnostic Codes 7005 and 7006 for evaluating 
the veteran's cardiovascular disability.  See Butts v. Brown, 
5 Vet. App. 532, 537-540 (1993), and Tedeschi v. Brown, 7 
Vet. App. 411, 413-4 (1995).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case 
the RO considered both sets of rating codes.  The veteran was 
issued a supplemental statement of the case in August 1998 
which included both sets of criteria.  

After reviewing the rating criteria in effect both prior to, 
and on or after January 12, 1998, the Board has concluded 
that the criteria in effect prior to January 12, 1998 are 
more favorable to the veteran.  

The veteran's cardiomyopathy is currently rated as 60 percent 
disabling.  The veteran has asserted that he is no longer 
able to work.  Diagnostic Code 7005 provides a 100 percent 
rating for arteriosclerotic heart disease when more than 
sedentary work is precluded.  The VA cardiologist stated that 
the veteran would be unable to perform manual work due to his 
symptomatology and coronary artery disease.  The Diagnostic 
Code also includes several other criteria to be considered, 
but the regulation is phrased in such a way that it is clear 
that the veteran must demonstrate only one of the described 
conditions.  The phrases connecting the criteria are 
connected with the word "or" indicating that if any of the 
criteria are met, a 100 percent rating is to be assigned.  


Based on the evidence of record, the Board has concluded that 
the veteran's cardiomyopathy has resulted in his being unable 
to perform more than sedentary work.  The evidentiary record 
supports a grant of a 100 percent rating under Diagnostic 
Code 7005 for idiopathic cardiomyopathy.  


ORDER

Entitlement to a 100 percent rating for idiopathic 
cardiomyopathy is granted, subject to regulations governing 
the award of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

